          Case 2:20-cv-01789-ESW Document 1 Filed 09/14/20 Page 1 of 4



1    Ryan J. McCarthy, Bar #020571
     Alexander R. LaCroix, Bar #030166
2    JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
3    Phoenix, Arizona 85004
     Telephone: (602) 263-1700
4    Fax: (602) 200-7878
     rmccarthy@jshfirm.com
5    alacroix@jshfirm.com
6    Attorneys for Defendant Silver Spur MHP,
     LLC
7
8                             UNITED STATES DISTRICT COURT
9                                  DISTRICT OF ARIZONA
10   Susan Simington, Individually,                      NO.
11                                         Plaintiff,    Notice of Removal
12                   v.
13   Silver Spur MHP, L.L.C., a foreign limited
     liability company; John Does 1-5; Jane Does
14   1-5; Black Corporations 1-5; and White
     Partnerships 1-5,
15
                                        Defendant.
16
17
                     Defendant Silver Spur MHP, L.L.C. (“Defendant”) hereby files the
18
     following notice of removal of this action currently pending in the Superior Court of the
19
     State of Arizona, County of Maricopa, No. CV2020-00985, to the United States District
20
     Court for the District of Arizona, pursuant to 28 U.S.C. §§§ 1332, 1441, and 1446. As
21
     grounds for removal, Defendant states as follows:
22
     I.          PROCEDURAL HISTORY
23
                     1.   The above captioned case commenced when Plaintiff Susan
24
     Simington (“Plaintiff”) filed a complaint in Maricopa County Superior Court on or about,
25
     August 17, 2020. See Plaintiff’s Complaint, along with the complete Superior Court file,
26
     attached as Exhibit A.
27
                     2.   Defendant Silver Spur MHP, L.L.C. was served on or around August
28
     8756154.1
           Case 2:20-cv-01789-ESW Document 1 Filed 09/14/20 Page 2 of 4



1    19, 2020.
2    II.         TIMELINESS OF REMOVAL
3                     1.    Under 28 U.S.C. § 1446(b), a defendant is provided thirty days from
4    the date of service of a complaint within which to file a notice of removal to federal court.
5                     2.    This Notice of Removal, therefore, is timely.        See 28 U.S.C. §
6    1446(b).
7                     3.    A Notice of Filing Notice of Removal was filed in Maricopa County
8    Superior Court. See Notice of Filing Notice of Removal, attached as Exhibit B.
9    III.        BASIS FOR REMOVAL
10                    1.    This Court has original diversity jurisdiction over this action pursuant
11   to 28 U.S.C. § 1332 because: (1) there is complete diversity of citizenship between
12   Plaintiff and Defendant; and (2) the matter in controversy, excluding interest and costs,
13   appears to exceed the sum or value of $75,000. See 28 U.S.C. § 1332(a).
14               A.   Diversity of Citizenship
15                    1.    As stated in the Complaint, Plaintiff resides in Maricopa County,
16   Arizona. See Complaint at ¶ 1. Plaintiff is thus a citizen of Arizona.
17                    2.    Defendant Silver Spur MHP, L.L.C. was incorporated in Utah and
18   has a principal place of business in Utah, see Complaint at ¶ 2. Defendant is thus a citizen
19   of Utah.
20                    3.    There is, therefore, complete diversity of citizenship between
21   Plaintiff and Defendant, and the diversity of citizenship requirement is satisfied.
22               B.   Value of Matter in Controversy
23                    1.    Plaintiff alleges that Defendant’s conduct caused her serious
24   physical, economic and emotional injuries. See Complaint at ¶¶ 32-35. Specifically, she
25   is claiming that these injuries caused her between “$2,007,990.50 to $2,056,896.50”
26   worth of special damages. See Demand attached as Exhibit C, pg. 6.
27                    2.    Thus, Plaintiff certified that the damages sought in this case exceed
28   $75,000.
     8756154.1                                      2
         Case 2:20-cv-01789-ESW Document 1 Filed 09/14/20 Page 3 of 4



1                  3.     Taking together Plaintiff’s allegations in her Complaint with the
2    representations in her Demand attached as Exhibit C that her special damages are between
3    “$2,007,990.50 to $2,056,896.50,” the amount in controversy is sufficient to meet the
4    jurisdictional threshold. Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir.
5    2007)(“[S]uch requirement is presumptively satisfied unless it appears to a ‘legal
6    certainty’ that the plaintiff cannot actually recover that amount”).
7                  6.     Thus, under 28 U.S.C. §1332(a), this Court has jurisdiction over this
8    matter because the parties hereto are citizens of different states and the amount in
9    controversy, exclusive of interest and costs, is in excess of $75,000.00.
10                 WHEREFORE, Defendant respectfully requests that the above action now
11   pending in in Maricopa County Superior Court be removed to this Court.
12
                   DATED this 14th day of September 2020.
13
                                                 JONES, SKELTON & HOCHULI, P.L.C.
14
15
                                                 By /s/ Ryan J. McCarthy
16                                                 Ryan J. McCarthy
                                                   Alexander R. LaCroix
17                                                 40 North Central Avenue, Suite 2700
                                                   Phoenix, Arizona 85004
18                                                 Attorneys for Defendant Silver Spur MHP,
                                                   LLC
19
20
21
22
23
24
25
26
27
28
     8756154.1                                     3
         Case 2:20-cv-01789-ESW Document 1 Filed 09/14/20 Page 4 of 4



1                              CERTIFICATE OF SERVICE
2                 I hereby certify that on this 14th day of September 2020, I caused the

3    foregoing document to be filed electronically with the Clerk of Court through the

4    CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF

5    system.

6
7
8
9
10
11
12
     /s/ Gail Hardin
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     8756154.1                                4
